Citation Nr: 0901749	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  08-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial higher disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
August 1971, with one year of prior service. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2007, a 
statement of the case was issued in November 2007, and a 
substantive appeal was received in January 2008.  A Board 
hearing at the RO was held in September 2008.  

The Board notes that the veteran submitted additional 
evidence to the Board at the September 2008 hearing.  In an 
attached statement, the veteran waived RO consideration of 
this evidence. 

In September 2008, the veteran filed a new claim for 
entitlement to service connection for erectile dysfunction, 
eye disability and nephropathy as well as entitlement to an 
increased evaluation for left eyebrow scar and a total 
disability rating based on individual unemployability.  Thus, 
these issues are referred back to the RO for appropriate 
action. 
	

FINDINGS OF FACT

1.  The veteran's service-connected PTSD is characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a depressed mood, 
sleep impairment, hypervigilance, irritability, hyperstartled 
response and avoidance symptoms, but without deficiencies in 
most areas; the PTSD is not manifested by suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence),spatial disorientation, or neglect 
of personal appearance and hygiene.

2.  Hypertension was not manifested during the veteran's 
active service or for many years thereafter, nor is 
hypertension otherwise related to such service; the veteran's 
hypertension is not causally related to nor has it been 
aggravated by the veteran's service-connected diabetes 
mellitus, type II, or PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service connected 
PTSD have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is 
hypertension proximately due to or aggravated by the 
veteran's service-connected diabetes mellitus, type II, or 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue of 
entitlement to assignment of a higher initial rating for PTSD 
is a downstream issue from that of service connection (for 
which a VCAA letter was duly sent in February 2006, another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the United States Court of Appeals 
for Veterans Claims (Court) has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 
(2006).  

In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

The record shows that in a February 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the initial service 
connection claim for PTSD as well as the entitlement to 
service connection for hypertension.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  However, the veteran has also claimed that his 
hypertension is secondary to his service-connected diabetes 
mellitus, type II and PTSD and the February 2006 letter did 
not address the requirements for entitlement to service 
connection under a secondary theory of entitlement.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of final decision with respect to the issue 
of service connection for hypertension under a secondary 
theory of entitlement as the veteran had actual knowledge of 
the necessary requirements.  See Bernard v. Brown, 4 Vet.App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Importantly, in his notice of 
disagreement, substantive appeal, a September 2008 statement 
and hearing testimony, the veteran specifically addressed his 
hypertension and why he believed it was due to his diabetes 
mellitus and PTSD demonstrating that he had actual knowledge 
of the requirements.  Further, the veteran had sufficient 
opportunity to provide evidence with respect to this issue.  
Moreover, the veteran is represented by a national service 
organization, which would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
It is appropriate to assume that the veteran's representative 
included information concerning the elements of the claim in 
its guidance to the veteran.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in February 2006, which was prior to 
the May 2006 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal also involves the issue of a higher initial rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  The Board recognizes that the May 
2006 award letter included the types of evidence necessary to 
establish a disability rating and effective date.  However, 
this letter cannot be considered sufficient notice because a 
separate letter is required pursuant to Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, 
despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).   In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, hearing 
testimony, and VA examination reports.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in November 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

The Board recognizes that the November 2007 VA examination 
for hypertension did not address whether the veteran's 
hypertension was directly related to service.  However, the 
Board finds that a VA examination with nexus opinion is not 
required in order to make a final adjudication under a direct 
theory of entitlement.   McLendon v. Nicholson, 20 Vet.App. 
79 (2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards set forth in McLendon 
are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his hypertension, so it is not necessary to obtain 
a VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of hypertension in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until 34 
years after service, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. § 
3.102 (a finding of service connection may not be based on a 
resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology on a direct basis.  The service medical records do 
not reflect a diagnosis of hypertension.  Because the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service" as it relates to his 
claim of service connection for hypertension, it is not 
necessary to obtain a VA medical opinion on whether the 
veteran's hypertension is directly related to service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds it unnecessary 
to require the veteran to report for a VA medical examination 
or to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of hypertension in 
service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R.  § 4.130, a 50 
percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); and a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers). 

VA treatment records showed that in February 2006, the 
veteran was seen for an initial psychiatry assessment.  The 
veteran reported feeling depressed at times and unable to 
work normal jobs because he would get close to success in a 
position and then "torpedoed himself."  He was an 
independent individual who did not like authority.  He 
indicated that he had nightmares one to two times per week.  
He also stated that he had hyperawareness, sat with his back 
to a wall, and minimal startle response.  He avoided war 
movies about Vietnam and getting close to people.  His first 
two marriages failed.  He also self-medicated with alcohol.  
The veteran indicated that he was a light sleeper and got 
about six hours of disrupted sleep.  He reported a low energy 
level, which he felt was related to his weight.  He was self 
employed as an insurance salesman and was active in church.  
He denied hopelessness as well as suicidal/homicidal 
ideation, but felt worthless/helpless at times due to health.  
He teared up at times and tended to get angry with his son 
easily.  He had excellent memory, but was unable to read due 
to hyperawareness.  There was no psychosis.  He used over 
1.75 liters a week of alcohol, but denied street drugs.  He 
exhibited no hypo/manic behaviors.  The veteran reported that 
he was currently married for 23 years and in a good 
relationship with his wife.  He had a 22 year old daughter 
and 14 year old son whom the veteran homeschooled.  The 
veteran indicated that he had no hobbies or activities.  

On mental status examination, the veteran was well-groomed.  
Eye contact and perception were within normal and speech was 
normal rate and rhythm.  His attitude and behavior were 
cooperative and calm.  However, his mood was mildly anxious 
and his affect was tearful briefly.  His thought processes 
were logical and coherent and content was appropriate, 
although he indicated that he had diminished interests.  
Again, the veteran denied suicidal and homicidal ideation.  
He had orientation times four and memory was intact times 
three.  Concentration and abstract ability were intact.  The 
examiner noted that the veteran was able to verbalize 
solutions to problems, but lacked understanding so he sought 
professional help.  With respect to his judgment, the veteran 
was able to understand treatment plan and make informed 
decisions.  The diagnosis was depression, not otherwise 
specified, PTSD, and alcohol dependence.  A GAF of 53 was 
given.  An addendum noted to change alcohol dependence to 
alcohol abuse.  

A follow up April 2006 treatment record showed that the 
veteran reported a more level mood since on antidepressants.  
Depression was 8/10.  He denied suicidal ideation.  He felt 
helpless about his income and medical problems.  His family 
said that he had short term memory deficits.  The veteran 
complained of nightmares two to three times per week and he 
admitted to being easily startled.  He avoided war movies and 
had survivor guilt.  He denied difficulty concentration.  He 
reported problems sleeping.  He endorsed dysthymia, but there 
had been no suicide attempts.  He also denied perceptual 
disturbance.  Nightmares had increased.  On mental status 
examination, the veteran was alert and oriented to all 
spheres.  His affect was within normal.  He denied 
suicidal/homicidal ideation.  Thought process was organized.  
The impression was depressive disorder, not otherwise 
specified, chronic PTSD and alcohol dependence.  A GAF of 60 
was given.  

A July 2006 VA treatment record showed that the veteran 
reported the following PTSD symptoms: intrusive thoughts, 
nightmares, avoidance, hypervigilance, hyperstartled response 
and survivor's guilty.  On mental status examination, the 
veteran was accurately oriented to person, time and reason 
for appointment.  His grooming and hygiene were appropriate.  
Eye contact was positive.  Affect was appropriate, but his 
mood was dysthymic and tense.  Memory for recent and remote 
events appeared intact.  Suicidal and homicidal ideations 
were denied.  His thoughts were lucid and fluid as evidenced 
by clear, coherent speech.  Insight into his disability was 
poor.  Social judgment appeared appropriate.  Abstract 
reasoning was intact and no deficits were noted in his 
language skills or memory.  The diagnosis was PTSD and 
alcohol abuse.  His GAF score was 50.

The veteran was afforded a VA examination in November 2007.  
The claims file was reviewed.  The veteran reported a 
depressed mood with a frequency of "more than I should be."  
He described himself as a compulsive eater.  He also 
described a loss of interest and motivation.  The duration of 
depressed mood was not determined.  The veteran was not in 
treatment.  He remained married to his third wife and felt 
support from his wife and children.  The veteran socialized 
with church members an was semi-active in the church.  He 
watched television and spent time on the computer, but could 
not go outside due to medication.  There was no history of 
suicide attempts or violence/assaultiveness.  He reported 
having four to five drinks per week.  

On examination, the veteran was clean and casually dressed.  
His speech was spontaneous and his psychomotor activity was 
unremarkable.  His affect was constricted and his mood was 
borderline depressed.  His attention was intact and 
orientation was intact times three.  His thought processes 
were goal directed.  He had no delusions and understood 
outcome of behavior.  With respect to insight, the veteran 
understood that he had a problem.  The veteran remarked that 
he was told to insist on getting his points in and desired to 
tape the examination, which was not allowed.  The veteran 
exhibited a sleep impairment where he only slept three to 
five hours at a time and was tired a lot.  He did not have 
inappropriate behavior and interpreted proverbs 
appropriately.  There were no obsessive/ritualistic behavior, 
panic attacks, homicidal or suicidal thoughts, and episodes 
of violence.  His impulse control was good and he had the 
ability to maintain minimal personal hygiene.   His remote 
and immediate memory were normal, but his recent memory was 
mildly impaired.  

With respect to PTSD symptoms, the veteran had recurrent and 
intrusive distressing recollections and dreams.  The veteran 
showed persistent avoidance in that he displayed efforts to 
avoid thoughts, feelings, conversations and activities, 
places or people associated with the trauma or aroused 
recollections.  He had a markedly diminished interest or 
participation in significant activities.  He also had 
difficulty falling or staying asleep, irritability or 
outbursts of anger, hypervigilance and exaggerated startle 
response.  The veteran reported nightmares at least five out 
of seven nights.  He had memories quite often and made an 
effort to avoid combat related memories.  He had diminished 
interest in activities that used to give him pleasure.  His 
hyperarousal symptoms varied in frequency according to cue 
with the exception of sleep impairment, which was nightly.  
The veteran was currently not employed which he contended was 
due to his mental disorder.  However, the examiner noted that 
there was no objective data found in claims file.  The 
veteran reported that some customers he knew made comments 
suggesting he was looking at them in a threatening way, but 
denied any violence.  He also indicated that his 
productiveness was influenced because of his "I don't care 
attitude." 

The diagnosis was chronic PTSD, depressive disorder, not 
otherwise specified, and alcohol abuse.  The GAF score for 
PTSD was 60.  The examiner noted that depression was a common 
co-existing disorder with PTSD, but this did not mean that 
one disorder caused another.  Symptoms that may overlap with 
PTSD are insomnia, impaired concentration, social withdrawal 
and diminished interest.  The PTSD criteria addressed no 
symptoms concerning use or misuse of alcohol and drugs.  
Research findings did not clearly support the self-medication 
hypothesis.  The examiner observed that the veteran contended 
that his employment was impacted by his apathy, authority 
figure conflict and non-productive.  The examiner indicated 
that this may be due to either depression or PTSD or other 
factors unrelated to PTSD such as medical conditions.  The 
veteran had a history of alcohol abuse and medical problems 
that could impact mood and quality of sleep.  The examiner 
opined that there was not total occupational and social 
impairment due to PTSD.  PTSD symptoms did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood or school.  The veteran claimed that his PTSD caused him 
to be non-productive, but his lack of motivation could also 
be due to depression. The examiner concluded that there was 
no objective evidence from employer to verify impact of 
actual PTSD symptoms on employment.  His PTSD symptoms alone 
would not preclude employment.  There was nothing on his 
mental status examination that would suggest cognitive 
problems that would interfere with employment.     

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

At the Board hearing, the veteran stated that at times, he 
had problems with his thought processes and communicating.  
He stated that he had flashbacks.  He also indicated that he 
exhibited an excessive danger to others or impaired impulse 
control. However, he was very seldom physical to others.  
When asked if he had obsessional type rituals, he stated that 
he kept a gun handy.  He reported that he had problems with 
depression, but no panic attacks.  He avoided stressful 
situations.  He stated that he was not able to work due to 
his PTSD because of aggressive behavior.  He also indicated 
that his PTSD affected his daily activities.  He did not have 
many friends and he lived alone with his wife and his 17 year 
old son.  

Initially, the Board recognizes that it is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  Thus, although 
the VA examiner appeared to distinguish between the veteran's 
PTSD and depressive disorder, as the symptoms overlap and are 
not clearly evident, the veteran's mental health symptoms 
will not be differentiated for the purposes of this decision.

Based on a thorough review of the medical evidence of record, 
the Board must conclude that the preponderance of the 
evidence is against a finding of occupational and social 
impairment with deficiencies in most areas so to warrant the 
next higher rating of 70 percent.  Although the veteran and 
his representative at the Board hearing attempted to show 
that the veteran exhibited some of the symptoms outlined 
under the 70 percent criteria, such as obsessional rituals 
and impaired impulse control, the objective medical evidence 
of record showed that the veteran did not exhibit most of the 
symptoms outlined in the criteria for a 70 percent rating, 
such as near continuous panic, suicidal ideation, obsessional 
rituals or spatial disorientation.  Although the veteran 
reported aggressiveness and impaired impulse control at the 
Board hearing, the VA examination noted that there was no 
history of violence /assaultiveness.  Further, his depression 
does not affect his ability to function independently, and 
there has been no neglect of his personal hygiene.  As noted 
in the medical evidence, the veteran has a good relationship 
with his wife of many years and is able to perform basic 
activities of daily living.  He is also involved in his 
church.  Moreover, the medical evidence does not show that 
the veteran's speech was illogical, obscure or irrelevant at 
any time.  Rather his speech was always normal rate, rhythm 
and amount.  He was always alert and oriented to place and 
person.  There is no evidence of persistent delusions or 
hallucinations to warrant a higher rating.  The veteran's 
thought processes were consistently goal directed and 
coherent.  The VA examiner clearly stated that the veteran's 
PTSD symptoms did not result in deficiencies in judgment, 
thinking, family relations, work, mood or school.  Thus, 
again, the objective characteristics described do not meet 
the criteria for a 70 percent disability rating.  

The Board recognizes that the veteran's GAF score in July 
2006 was 50, which is indicative of serious symptoms.  
Nevertheless, the Board notes that a GAF score reflects 
merely an examiner's opinion of functioning levels and in 
essence represents an examiner's characterization of the 
level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See 
Richard v. Brown, 9 Vet.App. 266, 267 (1996).  It is noted 
that a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).   Moreover, all the other GAF scores 
have been between 51 and 60, which is indicative of moderate 
symptom as contemplated in the current 50 percent rating.  In 
sum, the Board finds that the degree of PTSD impairment is 
adequately contemplated by the 50 percent rating.  

The Board acknowledges the veteran's combat service, the 
medals he received and the traumatic experiences the veteran 
suffered.  However, based on the medical evidence of record, 
a higher disability rating is not warranted.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  The Board recognizes that the veteran has 
claimed that he is unemployable due to his PTSD.  However, 
VA's General Counsel has noted "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  The rating criteria for mental disorders 
contemplates any such occupational impairment.  See 38 C.F.R. 
§ 4.130.  Consequently, under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  The VA 
examination found that there was not total occupational 
impairment due to PTSD and stated that his PTSD symptoms 
alone would not preclude employment.  Additionally, the 
veteran has not been hospitalized due to his PTSD.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Hypertension

The veteran is also seeking entitlement to service connection 
for hypertension.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Specifically, the veteran has claimed that his hypertension 
is due to his service-connected diabetes mellitus, type II, 
and/or PTSD.  Service connection is also warranted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets 
out the procedure for determining the extent of any 
aggravation.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The intended effect of this amendment 
is to conform VA regulations to the Allen decision, supra.  
71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  Since VA has been complying with 
Allen since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

The veteran's service treatment records do not show a 
diagnosis for hypertension.  The July 1971 service 
examination prior to discharge showed that the veteran's 
blood pressure was 110 over 84.  The examination report was 
silent with respect to any findings of hypertension.  In his 
contemporaneous medical history, the veteran expressly denied 
high blood pressure.  

VA treatment records have been associated with the claims 
file and reviewed.  On the whole, the records showed 
continuing treatment for hypertension.  Importantly, the 
records are silent with respect to any opinion as to 
etiology.  However, significantly, the veteran's first visit 
to the VA was in October 2005.  The treatment records noted 
under history of present illness that the veteran stated he 
needed a prescription for hypertension and under past medical 
history, the veteran reported a recent diagnosis of 
hypertension.  An addendum to the treatment record provided 
that the veteran's labs showed he had diabetes.  

The veteran was afforded a VA examination in November 2007.  
The claims file was reviewed.  The diagnosis was 
hypertension.  After reviewing the claims file and examining 
the veteran, the examiner opined that the veteran 
hypertension was not caused by his PTSD or his diabetes.  The 
examiner concluded that there was no medical evidence that 
supported a claim that the veteran's hypertension was caused 
by or aggravated by his PTSD or diabetes.  Diabetes was 
diagnosed in October 2005 on the same date that hypertension 
was documented.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellant review.  

The record also consists of medical information from a web 
site that was provided by the veteran concerning diabetes and 
hypertension.  However, this information has minimal 
probative value because it does not specifically address the 
veteran's hypertension and its cause or provide a link 
between his hypertension and diabetes.

Even though the veteran's main claim seems to be that his 
hypertension is due to his service-connected diabetes 
mellitus, type II, and PTSD, when determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  Based on the medical 
evidence of record, service connection is not warranted on a 
direct theory of entitlement.  There is no evidence of 
hypertension in service, or within one year of discharge.  
The first medical evidence of hypertension is in October 
2005, 34 years after the veteran's discharge from service.  
Thus, there is no supporting evidence of a continuity of 
pertinent symptomatology since service to suggest a direct 
link to service.  

Further, it appears that the veteran initially argued that 
his hypertension was due to exposure to herbicides while in 
Vietnam.  While the veteran's service records do  show that 
the veteran served in Vietnam during the applicable time 
period and is therefore presumed to have been exposed to 
herbicide agents pursuant to  38 U.S.C.A. § 1116(f), 
hypertension is not one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e).  In that regard, the Board notes 
that the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).
    
Moreover, given the medical examiner's opinion that the 
veteran's hypertension is not caused by or aggravated by his 
diabetes or PTSD and the fact that no other medical evidence 
refutes this opinion, service connection for hypertension is 
also not warranted under a secondary theory of entitlement.  

The Board acknowledges the veteran's statements and hearing 
testimony that his hypertension is due to his diabetes 
mellitus, type II, and PTSD.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

However, the veteran has not demonstrated that he has the 
expertise required to diagnose hypertension or offer an 
opinion regarding any causal relationship to his service-
connected disabilities.  While the veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the medical evidence of record, specifically, the November 
2007 VA examination.  

Thus, a preponderance of the evidence is against the 
veteran's claim for service connection for hypertension on a 
direct, presumptive and secondary basis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

An initial rating in excess of 50 percent for the veteran's 
service-connected PTSD is not warranted.  Further, service 
connection  for hypertension is not warranted.  The appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


